DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,749,479. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent No. 10,749,479 anticipated Claims 30-42.
Claims 30-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,981,832/claims 1-5 of U.S. Patent No. 10,749,479 in view of Adachi (US 8,649,532). Claims 1-10 of U.S. Patent No. 8,981,832 do not disclose the switch directly coupled to the compensation capacitor and the resistor is directly coupled to the second output terminal of the second operational amplifier. However, Adachi discloses a switch [e.g. 25-1/…/25-M fig. 2] directly coupled to the compensation capacitor [e.g. 21-1/…/21-M fig. 2] and the first resistor [e.g. R23/9 fig. 2] is directly coupled to the second output terminal of the second operational amplifier [24 fig. 2]. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to combine Adachi into claims 1-10 of U.S. Patent No. 8,981,832 to provide a volume attenuating circuit for attenuating noise [COL. 6, Lines 1-11].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 30-31 and 35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huntington et al. (US 4,107,671).

Regarding claim 30, Huntington discloses a system [e.g. figs. 2,5] for integrating an input signal [e.g. VR/ the input/output signal of 38] to generate an output signal [e.g. Vout], the system comprising: a first integrator [e.g. 42, 44] configured to receive the input signal and generate an integrated signal [e.g. the output signal of 101] based at least in part on the input signal; a second integrator [e.g. 52, C1 (or 54, C2)] configured to receive the integrated signal and generate the output signal based at least in part on the integrated signal; a compensation capacitor [e.g. Cc/C2] coupled to the first integrator and the second integrator; a OR/NOR gate [e.g.  66 & 72  or 68 & 70 is a OR gate, inverted NOR gate is a OR gate (or 66/68 for a NOR gate, see Tsuji official notice discussion under pre-AIA  35 U.S.C. 103 for the second method)] configured to receive a first gate signal [e.g. one of the input signals] associated with the output signal and a second gate signal [e.g. the other of the input signals] associated with the output signal, and generate a control signal [e.g. the output signal of the OR/NOR gate see fig. 2] based on the first gate signal and the second gate signal; a switch [e.g. S12/S15/S11/S13/S14 (or S22/S25)] coupled to the compensation capacitor and configured to receive the control signal associated with the output signal; and a first resistor [e.g. R4] coupled to the switch; wherein: the first integrator includes a first operational amplifier [e.g. 42] including a first input terminal [e.g. the top/bottom input terminal] and a first output terminal [e.g. the output terminal]; the second integrator includes a second operational amplifier [e.g. 52 (or 54)] including a second input terminal [e.g. the top input terminal] and a second output terminal [e.g. the output terminal]; wherein: the switch is further coupled to the second input terminal of the second operational amplifier; and the first resistor is further coupled to the second output terminal of the second operational amplifier.	
Regarding claim 31, Huntington discloses the system of claim 30 wherein the switch is further configured to be open if the output signal satisfies one or more first predetermined conditions [see at least fig. 4] and to be closed if the output signal satisfies one or more second predetermined conditions [see at least fig. 4].

Regarding claim 35, Huntington discloses the system of claim 30, wherein the compensation capacitor includes a first capacitor terminal [e.g. the left/right terminal] and a second capacitor terminal [e.g. the right/left terminal], the first capacitor terminal being connected to the first output terminal of the first operational amplifier, the second capacitor terminal being connected to the second input terminal of the second operational amplifier.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 30-32, 35-38 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuji (US 2006/0008095).

Regarding claim 30, Tsuji discloses a system [e.g. fig. 1/7] for integrating an input signal [e.g. the top/bottom input of 101] to generate an output signal [e.g. the input/output signal of R4], the system comprising: a first integrator [e.g. 101, R1/R6, C5/R5] configured to receive the input signal and generate an integrated signal [e.g. the output signal of 101] based at least in part on the input signal; a second integrator [e.g. 102, C2/C3/R3] configured to receive the integrated signal and generate the output signal based at least in part on the integrated signal; a compensation capacitor [e.g. C1] coupled to the first integrator and the second integrator; an NOR gate [see 241] configured to receive a first gate signal [e.g. one of the input signals] associated with the output signal and a second gate signal [e.g. the other of the input signals] associated with the output signal, and generate a control signal [e.g. CLIPN] based on the first gate signal and the second gate signal; a switch [e.g. SW3] coupled to the compensation capacitor and configured to receive the control signal [e.g. CLIPN] associated with the output signal; and a first resistor [e.g. R4] coupled [e.g. via C2, R3] to the switch; wherein: the first integrator includes a first operational amplifier [e.g. 101] including a first input terminal [e.g. the top/bottom input terminal] and a first output terminal [e.g. the output terminal]; the second integrator includes a second operational amplifier [e.g. 102] including a second input terminal [e.g. the top input terminal] and a second output terminal [e.g. the output terminal]; wherein: the switch is further coupled to the second input terminal of the second operational amplifier; and the first resistor is further coupled to the second output terminal of the second operational amplifier. Also see rejection of claim 36. Tsuji discloses a NOR gate. However, it’s notoriously well-known to one having ordinary skill in the art at the time of the invention was made that a NOR gate can be a OR gate and an inverter (or replace a n-type switch with a p-type switch or vice versa). The official notice of the foregoing fact is hereby taken., for example, US 5,861,780 by Fukuda discloses a NOR gate can be a OR gate and an inverter, see col. 8, lines 18-21, fig. 5
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Tsuji in order to provide a simple substitution of one known element for another to obtain predictable results.

	Regarding claim 31, Tsuji discloses the system of claim 30 wherein the switch is further configured to be open if the output signal satisfies one or more first predetermined conditions [see at least figs. 1/7, 5 and paragraphs 0070-0071] and to be closed if the output signal satisfies one or more second predetermined conditions [see at least figs. 1/7, 5 and paragraphs 0070-0071].

Regarding claim 32, Tsuji discloses the system of claim 31 wherein the switch is further configured to be open if the output signal is within a predetermined range in magnitude [see at least figs. 1/7, 5 and paragraphs 0070-0071] and to be closed if the output signal is outside the predetermined range [see at least figs. 1/7, 5 and paragraphs 0070-0071].
Regarding claim 35, Tsuji discloses the system of claim 30, wherein the compensation capacitor includes a first capacitor terminal [e.g. the left/right terminal] and a second capacitor terminal [e.g. the right/left terminal], the first capacitor terminal being connected to the first output terminal of the first operational amplifier, the second capacitor terminal being connected to the second input terminal of the second operational amplifier.
Regarding claim 36, Tsuji discloses a system [e.g. fig. 1/7] for amplifying a first input signal [e.g. the top/bottom input of 101] to generate a first output signal [e.g. N3/CLIP/HIP/LOP/the output signal of 106/the output signal of 107/the signal at the node between SW1 and SW2], the system comprising: a first integrator [e.g. 101, R1/R6, C5/R5] configured to receive the first input signal and generate a first integrated signal [e.g. the output signal of 101] based at least in part on the first input signal; a second integrator [e.g. 102, C2/C3/R3] configured to receive the first integrated signal and generate a second integrated signal [e.g. the input signal of R4] based at least in part on the first integrated signal; a compensation capacitor [e.g. C1] coupled to the first integrator and the second integrator; a NOR gate [e.g. 241] configured to receive a first gate signal [e.g. one of the input signal] associated with the second integrated signal and a second gate signal [e.g. the other of the input signal] associated with the second integrated signal, and generate a control signal [e.g. CLIPN] based on the first gate signal and the second gate signal; a switch [e.g. SW3] coupled to the compensation capacitor and configured to receive the control signal associated with the second integrated signal; a first resistor [e.g. R2/R3] directly coupled to the switch; and a signal generator [e.g. 103/105/106/107/400/SW1/SW2] configured to receive the second integrated signal and generate the first output signal; wherein: the first integrator includes a first operational amplifier [e.g. 101] including a first input terminal [e.g. the top/bottom input terminal] and a first output terminal; and the second integrator includes a second operational amplifier [e.g. 103] including a second input terminal [e.g. the top input terminal] and a second output terminal; wherein: the switch is further coupled to the second input terminal of the second operational amplifier; and the first resistor is further coupled to the second output terminal of the second operational amplifier. Also see rejection of claim 30.
Tsuji discloses a NOR gate. However, it’s notoriously well-known to one having ordinary skill in the art at the time of the invention was made that a NOR gate can be a OR gate and an inverter (or replace a n-type switch with a p-type switch or vice versa). The official notice of the foregoing fact is hereby taken., for example, US 5,861,780 by Fukuda discloses a NOR gate can be a OR gate and an inverter, see col. 8, lines 18-21, fig. 5
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Tsuji in order to provide a simple substitution of one known element for another to obtain predictable results.

Regarding claim 37, Tsuji discloses the system of claim 36 wherein the switch is further configured to be open if the second integrated signal satisfies one or more first predetermined conditions [see at least figs. 1/7, 5 and paragraphs 0070-0071] and to be closed if the second integrated signal satisfies one or more second predetermined conditions [see at least figs. 1/7, 5 and paragraphs 0070-0071].

Regarding claim 38, Tsuji discloses the system of claim 37 wherein the switch is further configured to be open if the second integrated signal is within a predetermined range in magnitude [see at least figs. 1/7, 5 and paragraphs 0070-0071] and to be closed if the second integrated signal is outside the predetermined range [see at least figs. 1/7, 5 and paragraphs 0070-0071].

Regarding claim 42, Tsuji discloses the system of claim 36 wherein: the first input signal includes a second input signal [e.g. the feedback signal from R5/R6/R1] and a second output signal [e.g. the signal at one of nodes between R1 and R7], the second input signal being associated with an audio input signal [e.g. the signal at the node between 108 and 109/the top input of 101/the right input of R1], the second output signal being associated with the first output signal; and the system is further configured to integrate and modulate the second input signal and the second output signal to generate the first output signal.

Claim 33 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuji (US 2006/0008095) in view of Li et al. (US 2010/0327836).

Regarding claim 33, Tsuji discloses the system of claim 32. Tsuji discloses a first comparator [e.g. 103] configured to receive the output signal and a first reference signal [e.g. ground] and generate a first comparison signal. Tsuji does not disclose and a second comparator configured to receive the output signal and a second reference signal and generate a second comparison signal. However, it is well-known to use a first comparator configured to receive the output signal and a first reference signal and generate a first comparison signal; and a second comparator configured to receive the output signal and a second reference signal and generate a second comparison signal wherein the predetermined range is associated with the first reference signal and the second reference signal. For example, Li teaches such a circuit comprising: a first comparator [e.g. 502 fig. 5/701 fig. 7] configured to receive the output signal and a first reference signal and generate a first comparison signal; and a second comparator [e.g. 501 fig. 5/702 fig. 7] configured to receive the output signal and a second reference signal and generate a second comparison signal; wherein the predetermined range is associated with the first reference signal and the second reference signal. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to combine Li into Tsuji in order to provide more precise output region.
Regarding claim 39, Tsuji discloses the system of claim 38. Tsuji discloses a first comparator [e.g. 103] configured to receive the output signal and a first reference signal [e.g. ground] and generate a first comparison signal. Tsuji does not disclose and a second comparator configured to receive the output signal and a second reference signal and generate a second comparison signal. However, it is well-known to use a first comparator configured to receive the output signal and a first reference signal and generate a first comparison signal; and a second comparator configured to receive the output signal and a second reference signal and generate a second comparison signal wherein the predetermined range is associated with the first reference signal and the second reference signal. For example, Li teaches such a circuit comprising: a first comparator [e.g. 502 fig. 5/701 fig. 7] configured to receive the output signal and a first reference signal and generate a first comparison signal; and a second comparator [e.g. 501 fig. 5/702 fig. 7] configured to receive the output signal and a second reference signal and generate a second comparison signal; wherein the predetermined range is associated with the first reference signal and the second reference signal. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to combine Li into Tsuji in order to provide more precise output region.


Claim 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuji (US 2006/0008095) in view of Yokoyama et al. (US 2006/0044059).
Regarding claim 41, Tsuji discloses the system of claim 36 wherein: the signal generator includes: a comparator [e.g. 103] coupled to the second integrator; a gate driver [e.g. 106, 107] coupled to the comparator; a first switch coupled to the gate driver; and a second switch coupled to the gate driver; wherein: the first switch includes a first switch terminal, a second switch terminal and a third switch terminal; the second switch includes a fourth switch terminal, a fifth switch terminal, and a sixth switch terminal; and the third switch terminal and the fourth switch terminal are coupled together [see fig. 1/7] and configured to output the first output signal [e.g. the signal at the node between SW1 and SW2]. Tsuji does not disclose SW1 is a transistor and SW2 is a transistor. However, it is well-known to use a transistor as a switch. For example, Yokoyama discloses to use a transistor as a switch [e.g. Q1/Q2]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Tsuji in accordance with the teaching of Yokoyama regarding a switch in order to provide a simple substitution of one known element for another to obtain predictable results.

Allowable Subject Matter
Claims 34 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if overcome the double patenting rejections.
Response to Arguments
The amendments filed 07/20/2022 has been addressed in the rejection sections discussed above. Applicant's arguments have been fully considered but they are not persuasive. 
Regarding claims 30-35, Applicant argues that Tsuji does not disclose “"an OR gate configured to receive a first gate signal associated with the output signal and a second gate signal associated with the output signal, and generate a control signal based on the first gate signal and the second gate signal," as recited in claim 30. Tsuji discloses a NOR gate. However, it’s notoriously well-known to one having ordinary skill in the art at the time of the invention was made that a NOR gate can be a OR gate and an inverter (or replace a n-type switch with a p-type switch or vice versa). The official notice of the foregoing fact is hereby taken., for example, US 5,861,780 by Fukuda discloses a NOR gate can be a OR gate and an inverter, see col. 8, lines 18-21, fig. 5. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Tsuji in order to provide a simple substitution of one known element for another to obtain predictable results. Please also see the discussion in the U.S.C. 103 rejection section.
Regarding claims 36-42, Applicant argues that Tsuji does not disclose “"an OR gate configured to receive a first gate signal associated with the output signal and a second gate signal associated with the output signal, and generate a control signal based on the first gate signal and the second gate signal," as recited in claim 36. Tsuji discloses a NOR gate. However, it’s notoriously well-known to one having ordinary skill in the art at the time of the invention was made that a NOR gate can be a OR gate and an inverter (or replace a n-type switch with a p-type switch or vice versa). The official notice of the foregoing fact is hereby taken., for example, US 5,861,780 by Fukuda discloses a NOR gate can be a OR gate and an inverter, see col. 8, lines 18-21, fig. 5. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Tsuji in order to provide a simple substitution of one known element for another to obtain predictable results. Please also see the discussion in the U.S.C. 103 rejection section.
Applicant’s arguments with respect to claim(s) 30-35 have been considered but are moot because the new ground of rejection rely on a new reference, Huntington et al. (US 4,107,671), which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842